Exhibit 10.2
PRIVATE PLACEMENT PURCHASE AGREEMENT
                          (including any other persons or entities purchasing
Preferred Stock (as defined below) hereunder for whom the undersigned Holder
holds contractual and investment authority, the “Holder”) enters into this
Private Placement Purchase Agreement (the “Agreement”) with Forest City
Enterprises, Inc., an Ohio corporation (the “Company”), on                     ,
2010 whereby the Holder will purchase (the “Purchase”) the Company’s ___%
Series A Cumulative Perpetual Convertible Preferred Stock (“Preferred Stock”)
governed by a Preferred Stock Designation of the ___% Series A Cumulative
Perpetual Convertible Preferred Stock (the “Preferred Stock Designation”) that
will constitute a part of the Company’s Amended Articles of Incorporation at
Closing (as defined below).
     On and subject to the terms hereof, the parties hereto agree as follows:
Article I: Purchase of Preferred Stock
     The Holder hereby agrees to purchase from the Company, and the Company
hereby agrees to issue and sell to the Holder, the number of shares of Preferred
Stock described below for the cash purchase price specified below:

     
Number of Shares of Preferred Stock to be Purchased:
   
 
   
 
  (the “Holder’s Preferred Stock”)
 
   
Purchase Price for Preferred Stock:
   
 
   
 
  (the “Purchase Price”)

     The closing of the Purchase (the “Closing”) shall occur on a date (the
“Closing Date”) no later than three business days after the date of this
Agreement. At the Closing, (a) the Holder shall deliver or cause to be delivered
to the Company the Purchase Price, and (b) the Company shall issue to the Holder
the Holder’s Preferred Stock; provided, however, that the parties acknowledge
that the issuance of the Holder’s Preferred Stock to the Holder may be delayed
due to procedures and mechanics within the system of the Depository Trust
Company and that such delay will not be a default under this Agreement so long
as (i) the Company is using its best efforts to effect the issuance of the
Holder’s Preferred Stock, (ii) such delay is no longer than three business days,
and (iii) dividends shall accrue on the Holder’s Preferred Stock from the
Closing Date. Simultaneously with or after the Closing, the Company may issue
Preferred Stock to others.
Article II: Covenants, Representations and Warranties of the Holder
     The Holder hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and on the Closing Date, to the Company, Lazard Frères & Co.
LLC and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Purchase.
     Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Purchase contemplated hereby. If the Holder that is signatory
hereto is executing this Agreement to effect the purchase of the Preferred Stock
by one or more other persons or entities (who are thus included in the
definition of “Holder” hereunder), (a) such signatory Holder has all requisite
discretionary authority to enter into this Agreement on behalf of, and bind,
each such other person or entity that is acquiring Holder’s Preferred Stock, and
(b) Exhibit A hereto is a true, correct and complete list of

 



--------------------------------------------------------------------------------



 



(i) the name of each party acquiring (as beneficial owner) Holder’s Preferred
Stock hereunder, and (ii) the number of shares of Holder’s Preferred Stock being
acquired by such Holder.
     Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Holder and constitutes a legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement and consummation of the Purchase will not violate,
conflict with or result in a breach of or default under (i) the Holder’s
organizational documents, (ii) any agreement or instrument to which the Holder
is a party or by which the Holder or any of its assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Holder.
     Section 2.3 Accredited Investor. The Holder is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended (the “Securities Act”).
     Section 2.4 Restricted Stock. The Holder (a) acknowledges that the issuance
of the Holder’s Preferred Stock pursuant to the Purchase, and the issuance of
any of the shares of the Company’s Class A common stock, par value $0.33 1/3 per
share (the “Class A Common Stock”) upon conversion of the Holder’s Preferred
Stock (the “Conversion Shares”), have not been and will not be registered under
the Securities Act or any state securities laws, and the Holder’s Preferred
Stock and Conversion Shares are being offered and sold in reliance upon
exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering and, therefore, cannot be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless they are subsequently registered and qualified under the Securities Act
and applicable state laws or unless an exemption from such registration and
qualification is available, and that evidence of the Holder’s Preferred Stock
and Conversion Shares will bear a legend to such effect, and (b) is purchasing
the Holder’s Preferred Stock and Conversion Shares for investment purposes only
for the account of the Holder and not with any view toward a distribution
thereof or with any intention of selling, distributing or otherwise disposing of
the Holder’s Preferred Stock or Conversion Shares in a manner that would violate
the registration requirements of the Securities Act. The Holder is able to bear
the economic risk of holding the Holder’s Preferred Stock and Conversion Shares
for an indefinite period and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment in the Holder’s Preferred Stock and Conversion Shares.
The Holder has received all such information regarding the Purchase and the
Holder’s Preferred Stock and Conversion Shares as it deems necessary to make a
decision with respect to the Purchase.
     Section 2.5 No Related Party or 5% Shareholder Status. The Holder and its
affiliates collectively beneficially own and will beneficially own as of the
Closing Date (but without giving effect to the Purchase) (i) less than 5% of the
aggregate number of outstanding shares of Class A Common Stock and the Company’s
Class B common stock, par value $0.33 1/3 per share (the “Class B Common Stock;”
together with the Class A Common Stock, the “Common Stock”)and (ii) less than 5%
of the aggregate number of votes that may be cast by holders of those
outstanding securities of the Company that entitle the holders thereof to vote
generally on all matters submitted to the Company’s shareholders for a vote (the
“Voting Power”) of the Company. The Holder is not a subsidiary, affiliate or, to
its knowledge, otherwise closely-related to any director or officer of the
Company or beneficial owner of 5% or more of the outstanding Common Stock or
Voting Power (each such director, officer or beneficial owner, a “Related
Party”). To its knowledge, no Related Party beneficially owns 5% or more of the
outstanding voting equity, or votes entitled to be cast by the outstanding
voting equity, of the Holder.
     Section 2.6 No Illegal Transactions. The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with the Holder has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of

2



--------------------------------------------------------------------------------



 



the Company’s securities) since the time that such Holder was first contacted by
either the Company, Lazard Frères & Co. LLC or Lazard Capital Markets LLC or any
other person regarding an investment in the Preferred Stock or the Company. Such
Holder covenants that neither it nor any person acting on its behalf or pursuant
to any understanding with such Holder will engage, directly or indirectly, in
any transactions in the securities of the Company (including Short Sales) prior
to the time the transactions contemplated by this Agreement are publicly
disclosed. “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 of Regulation SHO promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers. Solely for purposes of this Section 2.6, subject to
the Holder’s compliance with its obligations under the U.S. federal securities
laws and the Holder’s internal policies, “Holder” shall not be deemed to include
any subsidiaries or affiliates of the Holder that are effectively walled off by
appropriate “Chinese Wall” information barriers approved by the Holder’s legal
or compliance department (and thus have not been privy to any information
concerning the Purchase).
     Section 2.7 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Purchase and has had
the opportunity to review the Company’s filings with the Securities Exchange
Commission (the “SEC”), including, without limitation, all filings made pursuant
to the Exchange Act, (b) the Holder has had a full opportunity to ask questions
of the Company concerning the Company, its business, operations, financial
performance, financial condition and prospects, and the terms and conditions of
the Purchase, (c) the Holder has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
involved in the Purchase, and make an informed investment decision with respect
to such Purchase, and (d) the Holder is not relying, and has not relied, upon
any statement, advice (whether legal, tax, financial, accounting or other),
representation or warranty made by the Company or any of its affiliates or
representatives including, without limitation, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, except for (i) a Term Sheet, together with a Summary
Description of Series A Cumulative Perpetual Convertible Preferred Stock from
the Company, dated                     , 2010 describing the terms of the
Preferred Stock, (ii) the publicly available filings made by the Company with
the SEC under the Exchange Act, and (iii) the representations and warranties
made by the Company in this Agreement.
     Section 2.8 No Public Market. The Holder understands that no public market
exists for the Holder’s Preferred Stock, and that there is no assurance that a
public market will ever develop for the Holder’s Preferred Stock.
Article III: Covenants, Representations and Warranties of the Company
     The Company hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and on the Closing Date, to the Holder, Lazard Frères & Co.
LLC and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Purchase.
     Section 3.1 Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
Purchase contemplated hereby.
     Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Preferred Stock Designation,
substantially in the form of Exhibit B hereto, will constitute a part of the
Company’s Amended Articles of Incorporation and will govern the terms of the
Preferred Stock. This Agreement and consummation of the Purchase will not
violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the

3



--------------------------------------------------------------------------------



 



Company, (ii) any agreement or instrument to which the Company is a party or by
which the Company or any of its assets are bound, or (iii) any laws, regulations
or governmental or judicial decrees, injunctions or orders applicable to the
Company.
     Section 3.3 Validity of the Holder’s Preferred Stock. The Holder’s
Preferred Stock has been duly authorized by the Company and, when issued and
delivered to the Holder pursuant to the Purchase against delivery of the
Purchase Price in accordance with the terms of this Agreement, the Holder’s
Preferred Stock will be validly issued, fully paid and non-assessable, and the
Holder’s Preferred Stock will not be subject to any preemptive, participation,
rights of first refusal and other similar rights. Assuming the accuracy of the
Holder’s representations and warranties hereunder, the Holder’s Preferred Stock
(a) will be issued in the Purchase exempt from the registration requirements of
the Securities Act pursuant to Section 4(2) of the Securities Act, and (b) will
be issued in compliance with all applicable state and federal laws concerning
the issuance of the Holder’s Preferred Stock.
     Section 3.4 Validity of Underlying Class A Common Stock. The Holder’s
Preferred Stock is convertible into shares of the Company’s Class A Common Stock
in accordance with the terms of the Preferred Stock Designation. The Conversion
Shares have been duly authorized and reserved by the Company for issuance upon
conversion of the Holder’s Preferred Stock and, when issued upon conversion of
the Holder’s Preferred Stock in accordance with the terms of the Preferred Stock
Designation, will be validly issued, fully paid and non-assessable, and the
issuance of the Conversion Shares will not be subject to any preemptive,
participation, rights of first refusal and other similar rights.
     Section 3.5 Listing Approval. The Conversion Shares have been listed on the
New York Stock Exchange.
     Section 3.6 Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Purchase (to the extent not previously publicly
disclosed).
Article IV: Miscellaneous
     Section 4.1 Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Purchase embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
     Section 4.2 Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
     Section 4.3 Governing Law. This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.
     Section 4.4 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first above written.

                      “HOLDER”:   “COMPANY”:    
 
                                FOREST CITY ENTERPRISES, INC.                  
   
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Purchasing Beneficial Owners

          Number of Shares of Name of   Holder’s Preferred Beneficial Owner  
Stock      
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Preferred Stock Designation

 